Houghton, J.:
On a former appeal taken by defendants this court reversed the judgment (120 App. Div. 400), on the ground that the verdict of the jury in plaintiff’s favor was against the weight of evidence. On the new trial granted by such reversal the defendants obtained a verdict in their favor,, and the plaintiff now appeals. While there is some change in the evidence, the facts, as well as the credibility of the witnesses, were for the jury to determine. There is no' such preponderance of evidence in favor of the plaintiff as authorizes us to interfere with the present verdict. The judgment and order must, therefore, be affirmed, with costs. Ingraham, McLaughlin and Laughlin, JJ.,' concurred; Patterson, P. J., dissented. Judgment and order affirmed, with costs.